UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-4381



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JACQUELINE DIANE GOODING,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-00-234-3)


Submitted:   January 8, 2003                 Decided:   January 30, 2003


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig W. Sampson, LAW OFFICE OF CRAIG W. SAMPSON, Richmond,
Virginia, for Appellant. Sara Elizabeth Flannery, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jacqueline Diane Gooding pled guilty to conspiracy to launder

money, in violation of 18 U.S.C. § 1956(h) (2000).            Gooding filed

a motion to correct sentence, and the district court denied the

motion.   Counsel has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), arguing the district court based

Gooding’s sentence on an improperly calculated amount of value

under U.S. Sentencing Guidelines Manual § 2S1.1 (2000) but stating

that in his view, there were no meritorious issues for appeal.

Advised of her right to file a pro se supplemental brief, Gooding

has not done so. We have reviewed the Appellant’s brief and record,

and assuming without deciding that Gooding’s motion to correct

sentence was properly before the court, we find no error in the

district court’s denial of the motion.

     As required by Anders, we have reviewed the record and find no

meritorious issues for appeal.       Accordingly, we affirm. This court

requires that counsel inform his client, in writing, of her right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court   for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.




                                      2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3